DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 18 is cancelled and claims 1, 8, and 21 are amended, and claim 22 is newly added. Claims 1-17 and 19-22 filed 10/14/22 are pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/22 has been entered.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	Step 1 Statutory Category: Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. Claim 22 is  drawn to a method, all of which are statutory classes of invention.    
Step 2A – Prong 1: Judicial Exception Recited: Nevertheless, independent claim 22 is directed to an abstract idea. The claims are drawn to a commercial or legal interactions under certain methods of organizing human activity, managing stock within a store, in this case. 
The independent claims recite the following limitations which fall under commercial or legal interactions: 
at a first time… deployed in first location in a first store, to capture an image of inventory structures proximal the first location during a first scan cycle;
accessing the first image captured… during the first scan cycle;
detecting a first set of features in the first image;
detecting a first set of products depicted in the first image based on the first set of features;
deriving a first stock condition of the first store at approximately the first time based on the first set of features detected in the first image;
based on the first stock condition of the first store, detecting a first deviation between a first state of a first slot in a first inventory structure in the first store at approximately the first time and a first internal target stock condition of the first slot defined by an affiliate of the first store by accessing an internal planogram defined by the affiliate of the first store and defining internal target stock conditions of a first subset of slots in the first store, the first subset of slots comprising the first slot; 
in response to detecting the first deviation, serving a first prompt to restock the first slot to an associate of the first store; 
based on the first stock condition of the first store, detecting a second deviation between a second state of a second slot in a second inventory structure in the first store at approximately the first time and an external target stock condition of the second slot defined by an entity external to the first store and affiliated with a second product assigned to the second slot by accessing a contract planogram defined by the entity external to the first store, contracted between the entity and the first store, and defining external target stock conditions for the second inventory structure; 
and in response to detecting the second deviation, serving a second  prompt to deliver a quantity of units of the second product to the store at approximately a second time, the quantity corresponding to the deviation between the second state of the second slot depicted in the first stock condition, and the external target stock condition of the second slot defined by the entity to a distributor external to the first store. 
All of these steps are done by using generic computing components. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as commercial or legal interactions but for the recitation of generic computer elements, then it falls within the “Commercial or Legal Interactions (under Certain Methods of Organizing Human Activity)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of managing stock within stores with generally recited computer elements such as a camera. These additional elements of a camera in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component, and are merely invoked as tools to perform managing stock within a store. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Commercial or Legal Interactions subgrouping of Certain Methods of Organizing Human Activity grouping. The claims are directed to an abstract idea.
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a camera to perform these steps amounts to no more than mere instructions to apply the exception using generic computing elements. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept. The claims are not patent eligible.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	Claims 1, 12, and 22 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable in view of Elazary et al (2018/0005173) over Skaff et al (2017/0286773). 
Re Claims 1, 22: Elazary discloses comprising: 
at a first/second time, dispatching a first robotic system, deployed in a first store, to autonomously scan inventory structures within the first/second store during a first/second scan cycle (see [0024] discloses inventory robots fully or semi autonomous);
at the first/second robotic system, during the first/second scan cycle: navigating to a first location within the store (see [0053] robot 710 navigates to a position adjacent to item stack);
capturing a first/second image depicting inventory structures proximal the first/second location (see [0035] robot 210 takes image or scan of stack);
accessing the first/second image captured by the first robotic system during the first/second scan cycle (see [0035] robot processes image to dynamically manage stack inventory);
detecting a first/second set of features in the first/second image (see [0036] image processing and decomposing the image and performing feature matching);
detecting a first/second set of products depicted in the first/second image based on the first/second set of features (see [0036] image marking);
deriving a first/second stock condition of the first store at approximately the first/second time based on the first set of features detected in the first image (see [0036] perform featuring matching to find one or repeating features within image);
based on the first stock condition of the first store, detecting a first deviation between a first state of a first slot in a first inventory structure in the first store at approximately the first time and a first internal target stock condition of the first slot defined by an affiliate of the first store defined by the affiliate of the first store and defining internal target stock conditions of a first subset of slots in the first store, the first subset of slots comprising the first slot (see [0038] variance in orientation of items in stack);
in response to detecting the first deviation, serving a first prompt to restock the first slot to an associate of the first store (see [0027] automatically replenishing depleted inventories, [0083] and Fig. 16 shows how robot operates for replenishing item);
based on the first stock condition of the first store, detecting a second deviation between a second state of a second slot in a second inventory structure in the first store at approximately the first time and an external target stock condition of the second slot defined by an entity external to the first store and affiliated with a second product assigned to the second slot defined by the entity external to the first store, contracted between the entity and the first store, and defining external target stock conditions for the second inventory structure (see [0038] variance in orientation of items in stack); 
and in response to detecting the second deviation, serving a second  prompt to deliver a quantity of units of the second product to the store at approximately a second time, the quantity corresponding to the deviation between the second state of the second slot depicted in the first stock condition, and the external target stock condition of the second slot defined by the entity to a distributor external to the first store (see [0082, 0087] replenish and automatically generates order for additional units of particular item from manufacturer or distributor). 
	However, Elazary fails to explicitly disclose a planogram. Meanwhile, Skaff discloses:
a planogram (see [0055, 0065] discloses a planogram).
From the teaching of Skaff, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram in order “… for detecting and reading shelf labels using an autonomous robot (see Skaff Abstract).”
Re Claim 12: Elazary discloses: 
further comprising, at the first robotic system deployed in the first store:
autonomously navigating along a set of aisles within the first store during the first scan cycle (see [0024] discloses inventory robots fully or semi autonomous); and
while autonomously navigating along a particular aisle in the set of aisles, recording a set of digital images of a set of inventory structures facing the particular aisle (see [0035] robot 210 takes image or scan of stack);
wherein accessing scan data recorded by the first robotic system during the first scan cycle comprises accessing the set of digital images (see [0035] robot processes image to dynamically manage stack inventory); and
wherein deriving the first stock condition of the first store at approximately the first time and detecting the first deviation (see [0036] perform featuring matching to find one or repeating features within image).
However, Elazary fails to disclose the following. Meanwhile, Skaff discloses:
detecting a first shelf in a first inventory structure in a first region of a first digital image in the set of digital images, the first shelf comprising the first slot (see [0091] shelf labels detected);
identifying an address of the first shelf (see [0091] shelf labels detected, where each shelf label includes product identifiers including location);
based on the address of the first shelf, retrieving a first list of products assigned to the first shelf by a planogram of the first store, the planogram defined by the affiliate of the first store (see [0153] discloses planogram);
retrieving a first set of template images from a database of template images, each template image in the first set of template images comprising features of a product in the first list of products (see [0040] discloses image template);
extracting a first set of features from the first region of the first digital image (see [0040] discloses image template); and
detecting absence of the first product on the first shelf based on misalignment between features in the first set of features and features in a first template image, in the first set of template images, corresponding to the first product (see [0036] discloses missing products).
From the teaching of Skaff, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of shelving in order “… for detecting and reading shelf labels using an autonomous robot (see Skaff Abstract).”
9. 	Claims 2-11, 13-17, and 19-20 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable in view of Elazary et al (2018/0005173) over Skaff et al (2017/0286773), in further view of Medina et al (2019/0087772).
Re Claim 2: Elazary discloses:
wherein deriving the first stock condition of the first store comprises, based on scan data recorded by the first robotic system during the first scan cycle (see [0025] discloses current scan);
detecting presence of a first quantity of units of a first product on the first inventory structure (see [0038] discloses inventory count); and
detecting absence of units of the second product on the second inventory structure (see [0027] discloses detect items being depleted); and
wherein detecting the first deviation comprises (see [0038] variance in orientation of items in stack);
wherein detecting the second deviation (see [0038] variance in orientation of items in stack);
wherein serving the first prompt to restock the first slot comprises serving the first prompt, to restock the first slot with a difference between the first target quantity of units and the first quantity of units of the first product, to the associate of the first store (see [0027] automatically replenishing depleted inventories, [0083] and Fig. 16 shows how robot operates for replenishing item).
Meanwhile, Elazary fails to disclose the following. Meanwhile, Skaff discloses:
accessing an internal planogram defined by the affiliate of the first store and defining internal target stock conditions of a first subset of slots in the first store, the first subset of slots comprising the first slot (see [0016, 0018] discloses initial planogram); and 
accessing a contract planogram defined by the entity external to the first store, contracted between the entity and the first store, and defining external target stock conditions for the second inventory structure (see [0132] discloses prepared planogram).
From the teaching of Skaff, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram in order “… for detecting and reading shelf labels using an autonomous robot (see Skaff Abstract).”
However, Skaff and Elazary fail to disclose the following. Meanwhile, Medina discloses:
in response to the first internal target stock condition of the first slot, defined by the internal planogram, specifying a first target quantity of units of the first product on the first inventory structure exceeding the first quantity of units of the first product, detecting the first deviation (see [0097] discloses sales goals and inventory turnover with respect to planograms and deviation);
in response to the contract planogram specifying a second target quantity of units of the second product on the second inventory structure and, in response to absence of units of the second product on the second inventory structure, detecting the second deviation (see [0097] discloses sales goals and inventory turnover with respect to plaongrams and deviation); and 
wherein serving the first prompt to restock the first slot (see [0100] discloses determining an area to have decreased inventory, employee may physically go to area to confirm) comprises:
generating the second prompt to restock the second slot at the first store with the target quantity of units of the second product and to deliver an excess quantity of units of the second product for inventory to the first store (see [0100] discloses determining an area to have decreased inventory, employee may physically go to area to confirm); 
and serving the second prompt to the distributor (see [0100] discloses determining an area to have decreased inventory, employee may physically go to area to confirm).
From the teaching of Medina, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elzary’s inventory management robot with Skaff’s disclosure of a planogram and with Medina’s disclosure of targets with respect to planograms in order “… for performing inventory management within a facility… (see Medina Abstract).”
Re Claim 3: Elazary discloses: 
wherein deriving the first stock condition of the first store comprises, based on scan data recorded by the first robotic system during the first scan cycle (see [0025] discloses current scan);
detecting presence of a first quantity of units of a first product on the first inventory structure (see [0038] discloses inventory count); and 
wherein detecting the first deviation comprises (see [0038] variance in orientation of items in stack).
However, Elazary fails to disclose planograms and detecting locations. Meanwhile, Skaff discloses:
detecting locations of units of the second product on the second inventory structure (see [0019] discloses detection of object location); and 
accessing an internal planogram defined by the affiliate of the first store and defining internal target stock conditions of a first subset of slots in the first store, the first subset of slots comprising the first slot (see [0016, 0018] discloses initial planogram);
accessing a contract planogram defined by the entity external to the first store, contracted between the entity and the first store, and defining external target stock conditions for the second inventory structure (see [0132] discloses prepared planogram);
and in response to the contract planogram specifying a second distribution of units of the second product on the second inventory structure different from locations of units of the second product on the second inventory structure, detecting the second deviation (see [0158] discloses mismatch or missing or disoriented product).
From the teaching of Skaff, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram in order “… for detecting and reading shelf labels using an autonomous robot (see Skaff Abstract).”
However, Elazary and Skaff fail to disclose the targets with respect to planograms. Meanwhile, Medina discloses:
and in response to the first internal target stock condition of the first slot, defined by the internal planogram, specifying a first target quantity of units of the first product on the first inventory structure exceeding the first quantity of units of the first product, detecting the first deviation (see [0097] discloses sales goals and inventory turnover with respect to planograms and deviation);
wherein serving the first prompt to restock the first slot comprises serving the first prompt, to restock the first slot with a difference between the first target quantity of units and the first quantity of units of the first product, to the associate of the first store; and wherein detecting the second deviation comprises (see [0100] discloses determining an area to have decreased inventory, employee may physically go to area to confirm):
From the teaching of Medina, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram and with Medina’s disclosure of targets with respect to planograms in order “… for performing inventory management within a facility… (see Medina Abstract).”
Re Claim 4: However, Skaff and Elazary fail to disclose the following. Meanwhile, Medina discloses: 
further comprising, in response to detecting the second deviation, serving an intermediate prompt to the associate of the first store to organize the first inventory structure according to the contract planogram at an intermediate time succeeding the first time (see [0097] discloses sales goals and inventory turnover with respect to planograms and deviation); and
wherein serving the second prompt to restock the second slot to the distributor comprises serving the second prompt to restock the second slot to the distributor at a second time succeeding the intermediate time (see [0100] discloses determining an area to have decreased inventory, employee may physically go to area to confirm).
From the teaching of Medina, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram with Medina’s disclosure of restocking with respect to planograms in order “… for performing inventory management within a facility… (see Medina Abstract).”
Re Claim 5: However, Skaff and Elazary fail to disclose the following. Meanwhile, Medina discloses: 
wherein serving the first prompt to restock the first slot to the associate of the first store comprises: 
inserting the first prompt to restock the first slot into a global electronic restocking list for the first store (see [0036, 0162, 0163] discloses list and list view interface of items); and 
serving the global electronic restocking list to a mobile device associated with the associate during a scheduled restocking period in the first store (see [0036, 0162, 0163] discloses list and list view interface of items); and 
wherein serving the second prompt to restock the second slot to the distributor comprises inserting an identifier of the first store and an order for units of the second product into a next scheduled delivery from the distributor to stores in a geographic region containing the first store (see [0101] discloses a region with affiliated with a store).
From the teaching of Medina, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram with Medina’s disclosure of a global list in order “… for performing inventory management within a facility… (see Medina Abstract).”
Re Claim 6: Elazary discloses comprising: 
at a second time between the first time and the third time period, dispatching the first robotic system to autonomously scan the second inventory structure during a second scan cycle (see [0024] discloses inventory robots fully or semi autonomous); and 
accessing scan data recorded by the first robotic system during the second scan cycle (see [0025] discloses current scan);
deriving a second stock condition of the second inventory structure in the first store at approximately the second time based on scan data recorded by the first robotic system during the second scan cycle (see [0036] perform featuring matching to find one or repeating features within image);
based on the second stock condition of the second inventory structure in the first store, detecting a second set of deviations between states of slots in the second inventory structure in the first store at approximately the second time and external target stock conditions of slots in the second inventory structure defined by the entity (see [0038] variance in orientation of items in stack).
However, Elazary fails to disclose updating products. Meanwhile, Skaff discloses:
prior to the third time period, updating products designated for delivery to the first store during the scheduled delivery to the first store based on the second set of deviations (see [0052] product objects can be updated).
From the teaching of Skaff, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of updating products in order “… for detecting and reading shelf labels using an autonomous robot (see Skaff Abstract).”
However, Skaff and Elazary fail to disclose the following. Meanwhile, Medina discloses:
wherein serving the second prompt to restock the second slot to the distributor comprises inserting an identifier of the first store and an order for units of the second product into a scheduled delivery to the first store during a third time period succeeding the first time (see [0100] discloses determining an area to have decreased inventory, employee may physically go to area to confirm).
From the teaching of Medina, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram with Medina’s disclosure of a second prompt in order “… for performing inventory management within a facility… (see Medina Abstract).”
Re Claim 7: Elazary discloses further comprising: 
based on the first stock condition of the first store, detecting a third deviation between a third state of a third slot in a third inventory structure in the first store at approximately the first time and a third external target stock condition of the third slot defined by a second entity external to the first store and affiliated with a third product assigned to the third slot (see [0158] discloses mismatch or missing or disoriented product); and
in response to detecting the third deviation and in response to designation of the third slot for management by the first store (see [0158] discloses mismatch or missing or disoriented product).
However, Skaff and Elazary fail to disclose the following. Meanwhile, Medina discloses: 
serving a third prompt to restock the third slot to the first store associate; and storing the third state of the third slot for access by the second entity (see [0100] discloses determining an area to have decreased inventory, employee may physically go to area to confirm).
From the teaching of Medina, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram with Medina’s disclosure of a third prompt in order “… for performing inventory management within a facility… (see Medina Abstract).”
Re Claim 8: Elazary discloses further comprising: 
for each store in a set of stores within a geographic region and comprising the first store:
dispatching a robotic system, deployed in the store, to autonomously scan shelving structures within the store (see [0024] discloses inventory robots fully or semi autonomous); 
deriving a current stock condition of the store based on scan data recorded by the robotic system (see [0036] perform featuring matching to find one or repeating features within image).
However, Elazary and Skaff fail to disclose the following. Meanwhile, Medina discloses:
based on a difference between the current stock condition and a planogram of the store, identifying a subset of understocked slots in the store designated for management by the distributor (see [0097] discloses inventory information used in planogram analytics); and
ranking stores, in the set of stores, based on values of subsets of understocked slots in the set of stores (see [0127] classifying stores at different hierarchal levels); and
wherein serving the second prompt to restock the second slot to the distributor comprises dispatching a distributor associate to the first store to restock a first subset of understocked slots in the first store in response to a first rank of the first store exceeding a second rank of a second store in the set of stores, the first subset of understocked slots comprising the second slot (see [0100] discloses determining an area to have decreased inventory, employee may physically go to area to confirm).
From the teaching of Medina, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram with Medina’s disclosure of restocking in order “… for performing inventory management within a facility… (see Medina Abstract).”
Re Claim 9: However, Skaff and Elazary fail to disclose the following. Meanwhile, Medina discloses further comprising: 
based on the first stock condition of the first store at approximately the first time, calculating a first route through locations of slots in the first subset of slots in the first store (see [0024, 0031, 0035] discloses path or route); and
serving the first route to a computing device affiliated with the distributor associate (see [0036] information communicated to employees).
From the teaching of Medina, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram with Medina’s disclosure of routes in order “… for performing inventory management within a facility… (see Medina Abstract).”
Re Claims 10, 19: However, Skaff and Elazary fail to disclose the following. Meanwhile, Medina discloses wherein ranking stores, in the set of stores, comprises: 
for each store in the set of stores:
for each slot in the subset of understocked slots in the store:
detecting a quantity of units of a product, assigned to the slot, absent from the slot based on a planogram of the store (see [0131] determine stock quantity data); 
accessing a margin of the product assigned to the slot (see [0084, 0134] discloses high and low margin items); and
calculating a value of the slot based on a combination of the quantity of units of the product and the margin of the product for the distributor (see [0156] discloses value of these spots); and
calculating an aggregate update value for the store based on a combination of values of slots in the subset of understocked slots, in the store, designated for management by the distributor (see [0159] discloses SKU value of all slots); and
ranking stores, in the set of stores, based on aggregate update values for stored within the geographic region (see [0127] classifying stores at different hierarchal levels).
From the teaching of Medina, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram with Medina’s disclosure of ranking in order “… for performing inventory management within a facility… (see Medina Abstract).”
Re Claim 11: Elazary discloses further comprising: 
for each store in a set of stores within a geographic region, the set of stores comprising the first store: 
dispatching a robotic system, deployed in the store, to autonomously scan shelving structures within the store (see [0024] discloses inventory robots fully or semi autonomous);
deriving a current stock condition of the store based on scan data recorded by the robotic system (see [0036] perform featuring matching to find one or repeating features within image).
However, Elazary and Skaff fail to disclose the following. Meanwhile, Medina discloses: 
based on a difference between the current stock condition and a planogram of the store, identifying a subset of understocked slots in the store designated for management by the distributor (see [0097] discloses inventory information used in planogram analytics); 
and calculating an aggregate volume of products absent from slots, designated for management by the distributor, in the set of stores (see [0160] total number of missing inventory); and
wherein serving the second prompt to restock the second slot to the distributor comprises, in response to the aggregate volume of products exceeding a threshold volume (see [0100] discloses determining an area to have decreased inventory, employee may physically go to area to confirm);
dispatching a distributor associate to the set of stores to restock slots, designated for management by the distributor, in the set of stores (see [0100] discloses determining an area to have decreased inventory, employee may physically go to area to confirm);
and prompt the distributor associate to restock the second slot in the first store, in the set of stores (see [0100] discloses determining an area to have decreased inventory, employee may physically go to area to confirm).
From the teaching of Medina, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram with Medina’s disclosure of restocking in order “… for performing inventory management within a facility… (see Medina Abstract).”
Re Claims 13, 20: Elazary discloses: 
further comprising, at the first robotic system deployed in the first store:
autonomously navigating along a set of aisles within the first store during the first scan cycle (see [0024] discloses inventory robots fully or semi autonomous); and
while autonomously navigating along a particular aisle in the set of aisles, recording a set of digital images of a set of inventory structures facing the particular aisle (see [0035] robot 210 takes image or scan of stack);
wherein accessing scan data recorded by the first robotic system during the first scan cycle comprises accessing the set of digital images (see [0035] robot processes image to dynamically manage stack inventory);
wherein deriving the first stock condition of the first store at approximately the first time comprises (see [0036] perform featuring matching to find one or repeating features within image).
However, Elazary fails to disclose the following. Meanwhile, Skaff discloses:
detecting a first shelf in a first inventory structure in a first region of a first digital image in the set of digital images, the first shelf comprising the second slot (see [0091] shelf labels detected);
identifying an address of the first shelf (see [0091] shelf labels detected, where each shelf label includes product identifiers including location);
based on the address of the first shelf, retrieving a first list of products assigned to the first shelf by the entity (see [0160, 0162, 0169] discloses list of products);
retrieving a first set of template images from a database of template images, each template image in the first set of template images comprising features of a product in the first list of products (see [0040] discloses image template);
extracting a first set of features from the first region of the first digital image (see [0073] image features);
detecting presence of a unit of the second product on the first shelf based on alignment between features in the first set of features and features in a second template image, in the first set of template images, corresponding to the second product (see [0019] discloses detection); and
wherein detecting the second deviation comprises identifying the unit of the second product as out-of-date (see [0007] discloses expiration).
From the teaching of Skaff, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of shelving in order “… for detecting and reading shelf labels using an autonomous robot (see Skaff Abstract).”
However, Skaff and Elazary fail to disclose the following. Meanwhile, Medina discloses:
wherein serving the second prompt to restock the second slot to the distributor comprises serving the second prompt, to the distributor, to retrieve the unit of the second product and to restock the second slot with current units of the second product (see [0100] discloses determining an area to have decreased inventory, employee may physically go to area to confirm).
From the teaching of Medina, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of shelving with Medina’s disclosure of restocking in order “… for performing inventory management within a facility… (see Medina Abstract).”
Re Claim 14: Elazary discloses: 
wherein accessing scan data recorded by the first robotic system during the first scan cycle comprises accessing a set of photographic images recorded by the first robotic system during the first scan cycle (see [0035] robot processes image to dynamically manage stack inventory);
wherein deriving the first stock condition of the first store at approximately the first time comprises detecting units of products in the set of photographic images (see [0036] perform featuring matching to find one or repeating features within image); and 
further comprising, in response to detecting the second deviation:
retrieving a second photographic image, in the set of photographic images, depicting the second inventory structure (see [0035] robot 210 takes image or scan of stack).
However, Elazary and Skaff fail to disclose the following. Meanwhile, Medina discloses:
extracting a crop region, depicting a set of slots designated for management by the entity, from the second photographic image; and serving the crop region to the entity (see [0073] discloses cropping).
From the teaching of Medina, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram with Medina’s disclosure of cropping in order “… for performing inventory management within a facility… (see Medina Abstract).”
Re Claim 15: Elazary discloses further comprising:
at an initial time preceding the first time, dispatching the first robotic system to autonomously scan inventory structures within the first store during an initial scan cycle (see [0024] discloses inventory robots fully or semi autonomous);
accessing scan data recorded by the first robotic system during the initial scan cycle (see [0035] robot processes image to dynamically manage stack inventory);
deriving an initial stock condition of the first store at approximately the initial time based on scan data recorded by the first robotic system during the initial scan cycle (see [0036] perform featuring matching to find one or repeating features within image).
However, Elazary fails to disclose the following. Meanwhile, Skaff discloses:
extrapolating a third state of the second slot at a second time succeeding the first time based on a difference between an initial state of the second slot at approximately the initial time and the second state of the second slot at approximately the second time (see [0158] discloses calculating difference).
From the teaching of Skaff, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of calculating a difference in order “… for detecting and reading shelf labels using an autonomous robot (see Skaff Abstract).”
However, Skaff and Elazary fail to disclose the following. Meanwhile, Medina discloses:
wherein serving the second prompt to restock the second slot to the distributor comprises prompting the distributor to deliver a quantity of units of the second product to the store at approximately the third time, the quantity corresponding to a difference between the third state of the second slot at a second time and the external target stock condition of the second slot defined by the entity (see [0100] discloses determining an area to have decreased inventory, employee may physically go to area to confirm).
From the teaching of Medina, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of calculating a difference with Medina’s disclosure of a second prompt in order “… for performing inventory management within a facility… (see Medina Abstract).”
Re Claim 16: However, Skaff and Elazary fails to disclose the following. Meanwhile, Medina discloses wherein extrapolating the third state of the second slot at the second time succeeding the first time comprises estimating the third state of the second slot at the second time coincident a scheduled delivery period within a geographic region containing the first store (see [0152] discloses supplier delivery information). From the teaching of Medina, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram with Medina’s disclosure of a third state in order “… for performing inventory management within a facility… (see Medina Abstract).”
Re Claim 17: Elazary discloses further comprising:
at a second time succeeding the first time, dispatching the first robotic system to autonomously scan inventory structures within the first store during an initial scan cycle (see [0024] discloses inventory robots fully or semi autonomous);
accessing scan data recorded by the first robotic system during the second scan cycle (see [0035] robot processes image to dynamically manage stack inventory);
deriving a second stock condition of the first store at approximately the initial time based on scan data recorded by the first robotic system during the second scan cycle (see [0036] perform featuring matching to find one or repeating features within image).
However, Elazary and Skaff fail to disclose the following. Meanwhile, Medina discloses:
detecting restocking of the second slot between the first time and the second time in response to a second quantity of units of the second product at the second slot indicated in the second stock condition exceeding a first quantity of units of the second product at the second slot indicated in the first stock condition (see [0072] discloses detecting stock items);
deriving an out-of-stock frequency of the second product at the second slot based on the first stock condition and the second stock condition (see [0121] frequency determined by user);
deriving a restocking frequency of the second product at the second slot based on the second stock condition (see [0121] frequency determined by user); and
in response to the out-of-stock time of the second product exceeding a threshold out-of-stock frequency and in response to the restocking frequency exceeding a threshold restocking frequency, serving a prompt to the entity to contract allocation of an additional slot for the second product at the first store (see [0128] items out of stock with a peak frequency).
From the teaching of Medina, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram with Medina’s disclosure of restocking in order “… for performing inventory management within a facility… (see Medina Abstract).”
10. 	Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Elazary et al (2018/0005173) in view of Skaff et al (2017/0286773), Medina et al (2019/0087772), and Opalach et al (2009/0059270).
Re Claim 21: Elazary discloses comprising: 
at a first/second time, dispatching a first robotic system, deployed in a first store, to autonomously scan inventory structures within the first/second store during a first/second scan cycle (see [0024] discloses inventory robots fully or semi autonomous);
at the first/second robotic system, during the first/second scan cycle: navigating to a first location within the store (see [0053] robot 710 navigates to a position adjacent to item stack);
capturing a first/second image depicting inventory structures proximal the first/second location (see [0035] robot 210 takes image or scan of stack);
accessing the first/second image captured by the first robotic system during the first/second scan cycle (see [0035] robot processes image to dynamically manage stack inventory);
detecting a first/second set of features in the first/second image (see [0036] image processing and decomposing the image and performing feature matching);
detecting a first/second set of products depicted in the first/second image based on the first/second set of features (see [0036] image marking);
deriving a first/second stock condition of the first store at approximately the first/second time based on the first set of features detected in the first image (see [0036] perform featuring matching to find one or repeating features within image);
based on the first stock condition of the first store, detecting a first deviation between a first state of a first slot in a first inventory structure in the first store at approximately the first time and a first internal target stock condition of the first slot defined by an affiliate of the first store defined by the affiliate of the first store and defining internal target stock conditions of a first subset of slots in the first store, the first subset of slots comprising the first slot (see [0038] variance in orientation of items in stack);
in response to detecting the first deviation, serving a first prompt to restock the first slot to an associate of the first store (see [0027] automatically replenishing depleted inventories, [0083] and Fig. 16 shows how robot operates for replenishing item);
based on the first/second stock condition of the first store, detecting a second/third deviation between a second state of a second slot in a second inventory structure in the first store at approximately the first time and an external target stock condition of the second slot defined by an entity external to the first store and affiliated with a second product assigned to the second slot defined by the entity external to the first store, contracted between the entity and the first store, and defining external target stock conditions for the second inventory structure (see [0038] variance in orientation of items in stack); 
and in response to detecting the second deviation, serving a second  prompt to deliver a quantity of units of the second product to the store at approximately a second time, the quantity corresponding to the deviation between the second state of the second slot depicted in the first stock condition, and the external target stock condition of the second slot defined by the entity to a distributor external to the first store (see [0082, 0087] replenish and automatically generates order for additional units of particular item from manufacturer or distributor). 
	However, Elazary fails to explicitly disclose a planogram. Meanwhile, Skaff discloses:
a planogram (see [0055, 0065] discloses a planogram).
From the teaching of Skaff, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram in order “… for detecting and reading shelf labels using an autonomous robot (see Skaff Abstract).”
However, Elazary and Skaff and fail to disclose the following. Meanwhile, Opalach discloses:
generating a statement of stock states of the second slot based on the second deviation and the third deviation (see [0023, 0032, 0041] discloses state of stock and [0041] specifically indicates the state); and
returning the statement to the entity (see [0023, 0032, 0041] discloses state of stock and [0041] specifically indicates the state).
From the teaching of Opalach, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Elazary’s inventory management robot with Skaff’s disclosure of a planogram with Opalach’s disclosure of statements in order for “… efficiency and effectiveness of many previously manually-implemented tasks may be improved (see Opalach Abstract).” 
Response to Arguments
11.	Applicant's arguments filed 10/14/22 have been fully considered and are found to be persuasive, therefore the 35 USC 101 rejection of claims 1-17 and 19-21 have been hereby withdrawn. The applicant’s arguments regarding the robotic system autonomously scanning the inventory structures, navigating to a location, capture a image, accessing scan data, and detecting features in the image integrated the recited abstract idea into a practical application, thereby satisfying Prong 2 of Step 2A, therefore the 35 USC 101 rejection has been overcome and withdrawn.
However, regarding newly added claim 22, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem).  Here, the claims recite generic computer components, i.e., a camera, that is recited at a high level of generality and are recited as performing generic computer functions customarily used in computer applications.  
Regarding Applicant’s argument that the claims show an improvement to technology, the Examiner respectfully disagrees.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of managing stock within a store.  The claims of the instant application describe an improvement to a business process i.e., managing stock in a store, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. The dependent claims do not resolve the deficiency of the independent claims and accordingly stand rejected under 35 U.S.C. 101 based on the same rationale.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Grifo (Companion Drones for Retail, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                              
/Fawaad Haider/
Examiner, Art Unit 3687